UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-02277 ­­ Value Line Income and Growth Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Item I. Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC S E M I – A N N U A L R E P O R T 220 East 42nd Street J u n e 3 0 , 2 0 1 0 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue Value Line Income and Growth Fund, Inc. ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00072829 Value Line Income and Growth Fund, Inc. To Our Value Line Income To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six-month period ended June 30, 2010. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Income and Growth Fund, Inc, (the “Fund”) had a loss of 3.50% for the first six months of 2010. This compared with a loss of 6.65% for the Standard & Poor’s 500 stock Index(1) an unmanaged equity index, and a total return of 5.43% for the unmanaged Barclays Capital U.S. Government/Credit Bond Index(2). The first half of 2010 continued to be quite volatile for the US equity markets as worries persist about the possibility of a double-dip recession. High unemployment levels, combined with the conclusion of several government stimulus plans, seem to be muting the growth of the US economy. In addition, the uncertainty associated with fall mid-term elections and the tougher corporate earnings comparisons that lie ahead suggest that we continue to face a challenging investment environment. Given this backdrop, we continue to take a relatively conservative investment stance and currently have just a little over half of the fund’s capital invested in equity securities. The fixed-income area has posted solid returns so far this year as both interest rates and corporate credits have dropped to historically low levels. While we have been selectively adding to the Fund’s corporate bond holdings, we have been underweighted in the bond sector as a whole in the first part of the year and this has hampered returns. The U.S. still faces a relatively tight credit environment with problem loans in both the commercial and residential areas that still need to be addressed. In addition, it is not clear for how long the US government can rely on foreign investors to support the record low borrowing rates given the large fiscal imbalances the country faces for the foreseeable future. Given this backdrop, we currently have a relatively short average maturity for our fixed income holdings. We believe that in the current investment setting a well-diversified and balanced approach will produce the best results on a risk/reward basis. Given the tax advantages accorded dividend paying equity securities, and that dividend paying companies tend to have more stable earnings growth, the Fund continues to focus its investments in this area. Currently over 75% of our equity holdings pay a dividend. Preserving capital in the short run, while generating good total returns (income plus growth of capital) over the long term, remains our goal. As always, we appreciate your continued investment towards your long term goals. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Bradley Brooks Bradley Brooks, Portfolio Manager The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. The Barclays Capital US Government/Credit Bond Index consists of government, investment-grade and mortgage-backed bonds and is representative of the broad bond market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. 2 Value Line Income and Growth Fund, Inc. and Growth Fund Shareholders Economic Observations (unaudited) The recession, which commenced in the latter stages of 2007 and proved long and disruptive, ended last year to all intents and purposes, although the National Bureau of Economic Research, which assigns beginning and ending dates to such downturns, has yet to rule officially on the matter. In all, the business contraction—which produced a succession of quarterly declines in the U.S. gross domestic product along with countless other upheavals—apparently concluded with the restoration of GDP growth in the final half of 2009 and the first three months of this year. The nascent up cycle in this country has been underpinned so far by a positive swing in the inventory cycle, a strengthening in business equipment spending, generally better results on the industrial and consumer fronts, and some selective signs of stability on the housing front—which remains among the weakest links in the economic recovery chain. Going forward, the upturn should be supported by improving consumer and industrial activity, and further stabilization in the troubled housing sector. It is worth noting that the prospective rate of GDP growth in 2010 is likely to be 3%, or so which is modestly below the historical norm of 3%-4%. The slight underperformance is traceable to lingering softness in the aforementioned housing market and the employment sector. Until those areas show more sustained strength, we may not see the materially higher levels of consumer spending needed for stronger business growth. The long and painful recession was traceable to several events, beginning with sharp declines in housing construction, home sales, and real estate prices. Other contributing factors included a large reduction in credit availability, a high level of bank failures, increasing foreclosures and bank repossessions, a multi-decade high in the unemployment rate, weak retail activity, and trendless manufacturing. Unfortunately, several of these problems are likely to stay with us for some months yet—notably the aforementioned weakness in housing and job growth. Such prospective difficulties underscore why we expect modestly below-trend rates of GDP growth for now. Encouragingly, though, most business barometers are now either stabilizing or improving. Meanwhile, one evolving concern, and a reason we are taking a somewhat cautious view of things at the moment, is the deterioration in the outlook across parts of Europe stemming from the proliferation of sovereign-debt worries in Greece, and to a lesser degree in Portugal, Spain, Ireland, and the United Kingdom. True, the European Union recently has fashioned a bailout package for Greece and other troubled nations in the euro zone. However, at this point, it is too soon to gauge whether these ambitious steps will be sufficient to stem the tide of concern on the Continent. It is also premature to make a determination as to whether or not Europe’s woes will have an effect along our shores. Our sense, at this point, is that our own recovery will not be seriously threatened. However, some fallout is likely, especially as the sinking euro makes our exports more costly overseas, potentially reducing a key source of our own prosperity. Finally, inflation, which moved up sharply last year, following dramatic gains in oil, food, and commodity prices, has now moved onto a more stable and largely benign path. Going forward, we expect pricing to chart an uneven course, with often sizable swings in oil and commodities being the norm, as the economy’s evolving expansion most likely continues. On average, we think prices will increase less sharply over the next year or two than they did before the 2007-2009 recession. Looking further out, we see pricing pressures developing later on in the business up cycle—as is only natural—as demand for labor and materials revives. The Federal Reserve, meanwhile, continues to express support for an accommodative monetary approach. As a result, we now think the Fed is unlikely to raise interest rates until early next year. Once it does opt to tighten, we believe it will do so gingerly. That is because the risks to the sustainability of the up cycle seem too great for the lead bank to move to a materially tighter monetary policy anytime soon—particularly given the volatility in Europe. 3 Value Line Income and Growth Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2010 through June 30, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 1/1/10 Ending account value 6/30/10 Expenses paid during period 1/1/10 thru 6/30/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.00% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 1.07% gross of nonrecurring legal fee reimbursement. 4 Value Line Income and Growth Fund, Inc. Portfolio Highlights at June 30, 2010 (unaudited) Ten Largest Holdings Issue Shares/Principal Amount Value Percentage of Net Assets U.S. Treasury Notes,3.63%, 02/15/20 $ $ 2.7 % U.S. Treasury Notes, 2.38%, 04/15/11 $ $ 2.1 % U.S. Treasury Notes, 2.00%, 04/15/12 $ $ 2.1 % U.S. Treasury Notes, 4.75%, 03/31/11 $ $ 1.3 % U.S. Treasury Notes, 1.88%, 07/15/15 $ $ 1.1 % U.S. Treasury Notes, 2.50%, 03/31/15 $ $ 1.0 % U.S. Treasury Notes, 3.13%, 05/15/19 $ $ 1.0 % Johnson & Johnson $ 0.6 % National Semiconductor Corp., 6.15%, 06/15/12 $ $ 0.5 % Exxon Mobil Corp. $ 0.5 % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities 5 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value COMMON STOCKS (52.3%) CONSUMER DISCRETIONARY (5.1%) Aaron’s, Inc. $ Abercrombie & Fitch Co. Class A AnnTaylor Stores Corp. * Autoliv, Inc. * Bed Bath & Beyond, Inc. * Best Buy Co., Inc. Brinker International, Inc. Burger King Holdings, Inc. Cabela’s, Inc. * Cablevision Systems Corp. Class A Carnival Corp. CBS Corp. Class B Comcast Corp. Class A D.R. Horton, Inc. DIRECTV Class A * DISH Network Corp. Class A Eastman Kodak Co. * Ford Motor Co. * Fortune Brands, Inc. GameStop Corp. Class A * Gannett Co., Inc. Gap, Inc. (The) Garmin Ltd. Goodyear Tire & Rubber Co. (The) * Harley-Davidson, Inc. Harman International Industries, Inc. * Home Depot, Inc. J.C. Penney Company, Inc. Johnson Controls, Inc. KB Home Lennar Corp. Class A Lowe’s Cos, Inc. Macy’s, Inc. Mattel, Inc. McDonald’s Corp. Meritage Homes Corp. * Mohawk Industries, Inc. * Newell Rubbermaid, Inc. News Corp. Class B Shares Value Orient-Express Hotels Ltd. Class A * $ Penske Auto Group, Inc. * PetSmart, Inc. Phillips-Van Heusen Corp. Polaris Industries, Inc. Pulte Homes, Inc. * Royal Caribbean Cruises Ltd. * Sonic Automotive, Inc. * Sony Corp. ADR Target Corp. Tempur-Pedic International, Inc. * Time Warner Cable, Inc. Time Warner, Inc. TRW Automotive Holdings Corp. * Vivendi ADR Walt Disney Co. (The) Weight Watchers International, Inc. Wolverine World Wide, Inc. CONSUMER STAPLES (4.5%) Archer-Daniels-Midland Co. Bunge Ltd. Campbell Soup Co. Coca-Cola Co. (The) Coca-Cola Femsa, S.A.B. de C.V. ADR ConAgra Foods, Inc. Constellation Brands, Inc. Class A * Corn Products International, Inc. CVS Caremark Corp. Dean Foods Co. * Diageo PLC ADR Dr. Pepper Snapple Group, Inc. Fomento Economico Mexicano S.A.B. de C.V. ADR General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. Kraft Foods, Inc. Class A Kroger Co. (The) See Notes to Financial Statements. 6 Value Line Income and Growth Fund, Inc. June 30, 2010 Shares Value Molson Coors Brewing Co. Class B $ PepsiCo, Inc. PriceSmart, Inc. Procter & Gamble Co. (The) Safeway, Inc. Sara Lee Corp. Smithfield Foods, Inc. * Spartan Stores, Inc. SUPERVALU, Inc. Sysco Corp. Unilever PLC ADR Wal-Mart Stores, Inc. ENERGY (5.2%) Alliance Resource Partners, L.P. Alpha Natural Resources, Inc. * Apache Corp. Arch Coal, Inc. Atwood Oceanics, Inc. * Baker Hughes, Inc. Boardwalk Pipeline Partners L.P. BreitBurn Energy Partners L.P. Bristow Group, Inc. * Cameco Corp. Canadian Natural Resources Ltd. Chevron Corp. Compagnie Generale de Geophysique-Veritas ADR * ConocoPhillips CONSOL Energy, Inc. Devon Energy Corp. Diamond Offshore Drilling, Inc. El Paso Corp. EnCana Corp. Energy Transfer Equity, L.P. Energy Transfer Partners L.P. Ensco International PLC ADR Enterprise Products Partners L.P. Exxon Mobil Corp. Shares Value FMC Technologies, Inc. * $ Frontline Ltd. Global Industries Ltd. * Halliburton Co. Helix Energy Solutions Group, Inc. * Marathon Oil Corp. Mariner Energy, Inc. * Murphy Oil Corp. Nabors Industries Ltd. * National-Oilwell Varco, Inc. Newfield Exploration Co. * Noble Corp. * Oceaneering International, Inc. * Overseas Shipholding Group, Inc. Peabody Energy Corp. Pengrowth Energy Trust Petroleo Brasileiro S.A. ADR Plains All American Pipeline, L.P. Plains Exploration & Production Co. * Pride International, Inc. * Rowan Companies, Inc. * Royal Dutch Shell PLC ADR, Class A Schlumberger Ltd. StatoilHydro ASA ADR Stone Energy Corp. * Suncor Energy, Inc. Swift Energy Co. * Tidewater, Inc. Total S.A. ADR Transocean Ltd. * FINANCIALS (5.7%) ACE Ltd. Affiliated Managers Group, Inc. * AFLAC, Inc. AllianceBernstein Holding L.P. Allstate Corp. (The) American Express Co. See Notes to Financial Statements. 7 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value American Financial Group, Inc. $ Ameriprise Financial, Inc. Apartment Investment & Management Co. Class A Aspen Insurance Holdings Ltd. Banco Santander Central Hispano S.A. ADR Bank of America Corp. Bank of America Corp. Series L, 7.25%, Pfd * Bank of Montreal Bank of New York Mellon Corp. Bank of Nova Scotia Berkley (W.R.) Corp. 3 Berkshire Hathaway, Inc. Class A * Boston Properties, Inc. Charles Schwab Corp. (The) Citigroup, Inc. * CNA Financial Corp. * CNO Financial Group, Inc. * Credit Suisse Group ADR Equity Residential Federated Investors, Inc. Class B First American Financial Corp. Franklin Resources, Inc. Genworth Financial, Inc. Class A * Goldman Sachs Group, Inc. (The) Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. Health Care REIT, Inc. Hospitality Properties Trust Host Hotels & Resorts, Inc. Independent Bank Corp. Invesco Ltd. Itau Unibanco Banco Multiplo S.A. ADR JPMorgan Chase & Co. Shares Value KeyCorp $ Knight Capital Group, Inc. Class A * Loews Corp. Manulife Financial Corp. MetLife, Inc. Morgan Stanley Nasdaq OMX Group, Inc. (The) * NYSE Euronext PNC Financial Services Group, Inc. Principal Financial Group, Inc. ProLogis Prudential Financial, Inc. Regency Centers Corp. SLM Corp. * State Street Corp. SunTrust Banks, Inc. TD Ameritrade Holding Corp. * Toronto-Dominion Bank(The) U.S. Bancorp UBS AG * United Bankshares, Inc. Unum Group Wells Fargo & Co. Westpac Banking Corp. ADR XL Group PLC HEALTH CARE (7.5%) Abbott Laboratories Aetna, Inc. Amgen, Inc. * Baxter International, Inc. Becton, Dickinson & Co. Bio-Rad Laboratories, Inc. Class A * Biogen Idec, Inc. * Boston Scientific Corp. * Bristol-Myers Squibb Co. CIGNA Corp. Coventry Health Care, Inc. * Covidien PLC Eli Lilly & Co. See Notes to Financial Statements. 8 Value Line Income and Growth Fund, Inc. June 30, 2010 Shares Value Forest Laboratories, Inc. * $ Genzyme Corp. * Gilead Sciences, Inc. * GlaxoSmithKline PLC ADR Health Net, Inc. * Humana, Inc. * Immucor, Inc. * Inverness Medical Innovations, Inc. * Johnson & Johnson Kinetic Concepts, Inc. * King Pharmaceuticals, Inc. * Laboratory Corporation of America Holdings * Life Technologies Corp. * Lincare Holdings, Inc. * Medtronic, Inc. Merck & Co., Inc. Millipore Corp. * Novartis AG ADR PerkinElmer, Inc. Pfizer, Inc. PSS World Medical, Inc. * Quest Diagnostics, Inc. Sanofi-Aventis ADR STERIS Corp. Teleflex, Inc. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific,Inc. * UnitedHealth Group, Inc. Varian Medical Systems, Inc. * Watson Pharmaceuticals, Inc. * WellCare Health Plans, Inc. * WellPoint, Inc. * Zimmer Holdings, Inc. * INDUSTRIALS (8.1%) ABB Ltd. ADR * AGCO Corp. * Alaska Air Group, Inc. * Alliant Techsystems, Inc. * Avery Dennison Corp. Baldor Electric Co. Barnes Group, Inc. Belden CDT, Inc. Shares Value Boeing Co. (The) $ Briggs & Stratton Corp. Canadian National Railway Co. Canadian Pacific Railway Ltd. Chart Industries, Inc. * Chicago Bridge & Iron Co. N.V. * Cintas Corp. CIRCOR International, Inc. CNH Global N.V. * Continental Airlines, Inc.Class B * Crane Co. CSX Corp. Cummins, Inc. Curtiss-Wright Corp. Danaher Corp. Delta Air Lines, Inc. * Dover Corp. DryShips, Inc. * Dun & Bradstreet Corp. (The) Dycom Industries, Inc. * Eaton Corp. Emerson Electric Co. Empresa Brasileira de Aeronautica S.A. ADR FedEx Corp. Flowserve Corp. Fluor Corp. Foster Wheeler AG * FTI Consulting, Inc. * G&K Services, Inc. Class A General Cable Corp. * General Dynamics Corp. General Electric Co. Goodrich Corp. Harbin Electric, Inc. * Hexcel Corp. * Honeywell International, Inc. Illinois Tool Works, Inc. Ingersoll-Rand PLC Interface, Inc. Class A ITT Corp. JetBlue Airways Corp. * Kennametal, Inc. See Notes to Financial Statements. 9 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value Koninklijke Philips Electronics N.V. $ L-3 Communications Holdings,Inc. Lincoln Electric Holdings, Inc. Lockheed Martin Corp. McDermott International, Inc. * Monster Worldwide, Inc. * Mueller Water Products, Inc. Class A Navistar International Corp. * Norfolk Southern Corp. Northrop Grumman Corp. Owens Corning, Inc. * Pall Corp. Parker Hannifin Corp. Pentair, Inc. Raytheon Co. Republic Services, Inc. Rockwell Automation, Inc. Rockwell Collins, Inc. Ryder System, Inc. Siemens AG ADR Southwest Airlines Co. TBS International PLC Common Stock * Terex Corp. * Textron, Inc. Thomas & Betts Corp. * Trinity Industries, Inc. Tyco International Ltd. Union Pacific Corp. United Technologies Corp. Waste Management, Inc. Watts Water Technologies, Inc. Class A WESCO International, Inc. * INFORMATION TECHNOLOGY (7.8%) Accenture PLC Class A Adobe Systems, Inc. * Amdocs Ltd. * Analog Devices, Inc. Anixter International, Inc. * Apple, Inc. * Shares Value Arrow Electronics, Inc. * $ Automatic Data Processing, Inc. Avid Technology, Inc. * Avnet, Inc. * AVX Corp. Blackboard, Inc. * BMC Software, Inc. * CA, Inc. Celestica, Inc. * Check Point Software Technologies Ltd. * Cisco Systems, Inc. * Cognizant Technology Solutions Corp. Class A * CommScope, Inc. * Computer Sciences Corp. CoreLogic, Inc. Corning, Inc. CSG Systems International, Inc. * Dell, Inc. * DST Systems, Inc. EMC Corp. * Google, Inc. Class A * Harmonic, Inc. * Harris Corp. Hewlett-Packard Co. IAC/InterActiveCorp * Intel Corp. International Business Machines Corp. International Rectifier Corp. * Itron, Inc. * Jabil Circuit, Inc. LaserCard Corp. * Lender Processing Services, Inc. Lexmark International, Inc. Class A * Linear Technology Corp. Maxwell Technologies, Inc. * MEMC Electronic Materials, Inc. * Microchip Technology, Inc. Micron Technology, Inc. * See Notes to Financial Statements. 10 Value Line Income and Growth Fund, Inc. June 30, 2010 Shares Value Microsoft Corp. $ Motorola, Inc. * Nokia Oyj ADR Novellus Systems, Inc. * Nuance Communications, Inc. * NVIDIA Corp. * Oracle Corp. OSI Systems, Inc. * Plantronics, Inc. Plexus Corp. * SAIC, Inc. * SAP AG ADR Seagate Technology * STEC, Inc. * STMicroelectronics N.V. Symantec Corp. * Take-Two Interactive Software, Inc. * Texas Instruments, Inc. Tyco Electronics Ltd. Western Digital Corp. * Western Union Co. (The) Xerox Corp. MATERIALS (2.7%) Agrium, Inc. AK Steel Holding Corp. Alcoa, Inc. AngloGold Ashanti Ltd. ADR ArcelorMittal Arch Chemicals, Inc. Barrick Gold Corp. BHP Billiton Ltd. ADR Cabot Corp. Cemex S.A. de C.V. ADR * Cliffs Natural Resources, Inc. Commercial Metals Co. Cytec Industries, Inc. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Harmony Gold Mining Company Ltd. ADR Shares Value Headwaters, Inc. * $ Huntsman Corp. International Paper Co. Lubrizol Corp. (The) Mechel ADR Methanex Corp. Mosaic Co. (The) Myers Industries, Inc. Nalco Holding Co. Newmont Mining Corp. OM Group, Inc. * Owens-Illinois, Inc. * POSCO ADR Rio Tinto PLC ADR Sociedad Quimica y Minera de Chile S.A. ADR Sterlite Industries (India) Ltd. ADR Syngenta AG ADR Titanium Metals Corp. * Vale SA ADR Walter Energy, Inc. Yamana Gold, Inc. Zoltek Companies, Inc. * TELECOMMUNICATION SERVICES (1.5%) AT&T, Inc. BT Group PLC ADR CenturyTel, Inc. China Mobile Ltd. ADR Deutsche Telekom AG ADR Millicom International Cellular S.A. PT Telekomunikasi Indonesia ADR Telecom Corporation of New Zealand Ltd. ADR Turkcell Iletisim Hizmetleri AS ADR Verizon Communications, Inc. VimpelCom Ltd. ADR * Vodafone Group PLC ADR See Notes to Financial Statements. 11 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value UTILITIES (4.2%) AES Corp. (The) * $ ALLETE, Inc. American Electric Power Company, Inc. American States Water Co. California Water Service Group CenterPoint Energy, Inc. Companhia Energetica de Minas Gerais ADR Dominion Resources, Inc. Energen Corp. Exelon Corp. Ferrellgas Partners, L.P. FirstEnergy Corp. IDACORP, Inc. OGE Energy Corp. Pepco Holdings, Inc. PG&E Corp. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Sempra Energy Southern Co. TECO Energy, Inc. Veolia Environnement ADR Westar Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. TOTAL COMMON STOCKS (1) (Cost $158,524,307) (52.3%) PREFERRED STOCKS (0.6%) FINANCIALS (0.6%) Citigroup, Inc. 7.50% Ford Motor Company Capital Trust II 6.50% Health Care REIT, Inc. Series F, 7.625% * Shares Value HSBC Holdings PLC Series A 6.20% * $ MetLife, Inc. Series B 6.50% * TOTAL PREFERRED STOCKS (1) (Cost $1,991,962) (0.6%) Principal Amount Value U.S. TREASURY OBLIGATIONS (11.2%) $ U.S. Treasury Notes, 4.75%, 3/31/11 $ U.S. Treasury Notes, 2.38%, 4/15/11 (2) U.S. Treasury Notes, 2.00%, 4/15/12 (2) U.S. Treasury Notes, 2.50%, 3/31/15 U.S. Treasury Notes, 1.88%, 7/15/15 (2) U.S. Treasury Notes, 3.13%, 5/15/19 U.S. Treasury Notes, 3.63%, 2/15/20 TOTAL U.S. TREASURY OBLIGATIONS (3) (Cost $33,760,897) (11.2%) CORPORATE BONDS & NOTES (5.7%) BASIC MATERIALS (1.5%) Alcoa, Inc., Senior Notes, 6.00%, 7/15/13 Cytec Industries, Inc., 8.95%, 7/1/17 Dow Chemical Co. (The), Senior Notes, 8.55%, 5/15/19 Southern Copper Corp., 6.38%, 7/27/15 See Notes to Financial Statements. 12 Value Line Income and Growth Fund, Inc. June 30, 2010 Principal Amount Value CONSUMER, CYCLICAL (0.7%) $ Marriott International, 5.81%, 11/10/15 $ Whirlpool Corp., 6.13%, 6/15/11 CONSUMER, NON-CYCLICAL (0.7%) Humana, Inc., Senior Notes, 6.45%, 6/1/16 R. R. Donnelley & Sons Co., Notes, 6.13%, 1/15/17 ENERGY (0.3%) Pacific Energy Partners L.P. / Pacific Energy Finance Corp., 6.25%, 9/15/15 FINANCIAL (1.1%) Citigroup, Inc., 6.38%, 8/12/14 General Electric Capital Corp., 5.50%, 11/15/11 Lehman Brothers Holdings, Inc., 5.63%, 1/24/13 (4) ProLogis, 6.25%, 3/15/17 INDUSTRIAL (0.9%) Commercial Metals Co., Notes, 6.50%, 7/15/17 Fisher Scientific International, Inc., Senior Subordinated Notes, 6.13%, 7/1/15 Tyco Electronics Group S.A., Senior Notes, 6.00%, 10/1/12 TECHNOLOGY (0.5%) National Semiconductor Corp., Senior Notes, 6.15%, 6/15/12 Principal Amount Value TOTAL CORPORATE BONDS & NOTES (3) (Cost $16,885,982) (5.7%) $ CONVERTIBLE CORPORATE BONDS & NOTES (7.7%) BASIC MATERIALS (0.3%) Ferro Corp., Senior Notes, 6.50%, 8/15/13 COMMUNICATIONS (1.4%) Anixter International, Inc., Senior Notes, 1.00%, 2/15/13 Interpublic Group of Cos., Inc., Senior Notes, 4.25%, 3/15/23 Leap Wireless International, Inc. 4.50%, 7/15/14 NII Holdings, Inc. 3.13%, 6/15/12 CONSUMER, CYCLICAL (0.4%) Saks, Inc., Senior Notes Convertible, 2.00%, 3/15/24 Tech Data Corp., Senior Debentures, 2.75%, 12/15/26 CONSUMER, NON-CYCLICAL (2.0%) Charles River Laboratories International, Inc., Senior Notes, 2.25%, 6/15/13 Cubist Pharmaceuticals, Inc. 2.25%, 6/15/13 Euronet Worldwide, Inc., Senior Debentures, 3.50%, 10/15/25 Inverness Medical Innovations, Inc., 3.00%, 5/15/16 LifePoint Hospitals, Inc., Senior Subordinated Debentures, 3.25%, 8/15/25 Omnicare, Inc., 3.25%, 12/15/35 See Notes to Financial Statements. 13 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Principal Amount Value ENERGY (1.0%) $ Global Industries Ltd., Senior Debentures, 2.75%, 8/1/27 $ Helix Energy Solutions Group, Inc., Senior Notes, 3.25%, 12/15/25 SESI LLC, Guaranteed Senior Notes, 1.50%, 12/15/26 Transocean, Inc., Senior Notes Series C, 1.50%, 12/15/37 FINANCIAL (0.4%) NASDAQ OMX Group, Inc. (The), Senior Notes, 2.50%, 8/15/13 INDUSTRIAL (1.3%) AGCO Corp., Senior Subordinated Notes, 1.25%, 12/15/36 Flextronics International Ltd. 1.00%, 8/1/10 General Cable Corp., Senior Notes, 1.00%, 10/15/12 SunPower Corp., Senior Debentures Convertible, 1.25%, 2/15/27 Suntech Power Holdings Co., Ltd., Senior Notes, 3.00%, 3/15/13 TECHNOLOGY (0.9%) Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 SanDisk Corp., Senior Notes, 1.00%, 5/15/13 Xilinx, Inc., Subordinated Debentures, 3.13%, 3/15/37 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (3) (Cost $24,001,985) (7.7%) Principal Amount Value U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%) $ Federal National Mortgage Association, 6.00%, 6/25/16 $ TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (3) (Cost $416,478) (0.1%) TOTAL INVESTMENT SECURITIES (1) (77.6%) (Cost $235,581,611) SHORT-TERM INVESTMENTS (22.0%) REPURCHASE AGREEMENTS (22.0%) With Morgan Stanley, 0.005%, dated 06/30/10, due 07/01/10, delivery value $70,200,010 (collateralized by $72,000,000 U.S. Treasury Notes 1.3750%, due 05/15/13, with a value of $73,046,250) TOTAL SHORT-TERM INVESTMENTS (3) (Cost $70,200,000) (22.0%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.4%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($319,387,568 ÷ 42,968,260 shares outstanding) $ * Non-income producing. Unless otherwise indicated, the values of the Portfolio are determined based on Level 1 inputs established by FASB ASC 820-10, Fair Value Measurement and Disclosures. Treasury Inflation Protected Security (TIPS). Values determined based on Level 2 inputs established by FASB ASC 820-10, Fair Value Measurements and Disclosures. Security currently in default. ADR American Depositary Receipt. See Notes to Financial Statements. 14 Value Line Income and Growth Fund, Inc. Statement of Assets and Liabilities at June 30, 2010 (unaudited) Assets: Investment securities, at value (Cost - $235,581,611) $ Repurchase agreement (Cost - $70,200,000) Cash Receivable for securities sold Interest and dividends receivable Other Receivable for capital shares sold Prepaid expenses Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 42,968,260 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($319,387,568 ÷ 42,968,260 shares outstanding) $ Statement of Operations for the Six Months Ended June 30, 2010 (unaudited) Investment Income: Dividends (net of foreign withholding tax of $47,455) $ Interest (net of foreign withholding tax of $900) Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Printing and postage Transfer agent fees Custodian fees Directors’ fees and expenses Registration and filing fees Insurance Other Total Expenses Before Custody Credits and Fees Waived Less: Legal Fee Reimbursement ) Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/ (Depreciation) on Investments and Foreign Exchange Transactions ) Net Decrease in Net Assets from Operations $ ) See Notes to Financial Statements. 15 Value Line Income and Growth Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended June 30, 2010 (unaudited) and for the Year Ended December 31, 2009 Six Months Ended June 30, 2010 (unaudited) Year Ended December 31, 2009 Operations: Net investment income $ $ Net realized gain/(loss) on investments and foreign currency (13,842,418 ) Change in net unrealized appreciation/(depreciation) (22,383,340 ) Net increase/(decrease) in net assets from operations (11,148,224 ) Distributions to Shareholders: Net investment income (2,223,924 ) (4,648,516 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (25,985,084 ) (64,986,456 ) Net decrease in net assets from capital share transactions (7,449,805 ) (29,061,992 ) Total Increase/(Decrease) in Net Assets (20,821,953 ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income, at end of period $ $ See Notes to Financial Statements. 16 Value Line Income and Growth Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Income and Growth Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is income, as high and dependable as is consistent with reasonable risk. Capital growth to increase total return is a secondary objective. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities 60 days or less at date of purchase are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. The Board of Directors has determined that the value of bonds and other fixed-income securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service which determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. (B) Fair Value Measurements: In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 — Inputs that are unobservable. During the six months ended June 30, 2010, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. 17 Value Line Income and Growth Fund, Inc. June 30, 2010 Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of June 30, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
